Citation Nr: 1549286	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, attorney


WITNESS AT HEARING ON APPEAL

The appellant, his son, daughter and wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to December 1975.  He was discharged "Under Conditions other than Honorable."  His discharge was later upgraded by an Army Discharge Review Board to "Under Honorable Conditions."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2013, the appellant was afforded a hearing before a decision review officer in connection with the current claim.  The hearing transcript is of record.

The Board previously adjudicated this issue in a February 1983 decision.  In that decision, the Board found the character of the appellant's discharge was a bar to eligibility for VA disability benefits.  This decision became final as of the date of mailing.  See 38 U.S.C.A. §§ 7104(b), 7104; 38 C.F.R. § 20.1100(a).  The Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented prior to reopening.  38 U.S.C.A. § 5108.


FINDINGS OF FACT

1.  A February 1983 Board decision found the character of the appellant's discharge from service was a bar to VA disability benefits; the appellant did not appeal the Board decision, and it became final.

2. The evidence received since the February 1983 Board decision does not raise a reasonable possibility of substantiating the claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the appellant's character of discharge claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

While it appears no formal VCAA notice was sent to the appellant, the Board finds that the appellant has not been unduly prejudiced.  The appellant is represented by a private attorney.  The appellant, through his counsel's submissions and arguments, has demonstrated an awareness of the basis for Board's February 1983 decision and the relevant law regarding the character of his discharge and the resulting bar to VA benefits.  Neither the appellant nor his representative has pled prejudicial error.  Further, in the March 2014 statement of the case, the RO provided copies of VA regulations concerning the agency's duty to assist, as well as the rules concerning new and material evidence and the rules concerning character of discharge.  Considering all these factors, a remand to allow the RO to issue another notification would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The VA met its duty to assist the appellant by obtaining all available relevant evidence to the appellant's claim.  To that end, the VA obtained the appellant's service personnel and treatment records. Since no medical question is at issue, no medical records were obtained and the appellant was not afforded a VA examination.  The appellant has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  Board decisions are final when issued, unless reconsideration has been ordered or upon review by the Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.1100(a).  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

To qualify for veteran's benefits, a claimant must first establish that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996), abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  If the claimant is discharged from service under dishonorable conditions, including resigning for the good of the service, this may constitute a bar to VA benefits under certain circumstances "unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  38 C.F.R. §§ 3.12(c)(3), 3.354(a).

Additionally, the character of the discharge may be later upgraded under a special discharge review program by a discharge review board, which on an individual basis, may provide eligibility for VA benefits.  See 38 C.F.R. § 3.12(g), (h).

In this case, the appellant has two distinct periods of service for consideration.  The first period is from July 1967 to September 1968 and the second is from September 1968 to December 1975.  Service personnel records show that when the appellant entered active service in July 1967, he signed up for a two-year term which would have concluded in July 1969.  While stationed in Vietnam, the appellant opted to sign up for a new service period with a three-year term.  The Army discharged the appellant and reenlisted him the same month in September 1968.  The appellant was absent without leave (AWOL) From November 1969 to November 1975, at which time he was apprehended and returned to the military for court-martial.  

In a handwritten and signed statement dated November 1975, the appellant stated he did not like the Army.  He stated that he re-enlisted hoping to stay in Vietnam and went AWOL because he did not like serving "stateside."  Further, he stated that should he be returned to duty, "I'll go AWOL again."  In the statement, the appellant stated he understood the consequences of obtaining an undesirable discharge, he understood that he would lose VA benefits, and he would accept such a discharge.  The appellant's personnel records indicate that he was medically evaluated and was determined to have no significant mental illness.   

In May 1976, an administrative decision determined that the appellant's discharge from the United States Army for the period from July 27, 1968 through December 23, 1975 was found to have been issued under conditions which constitute a bar to the payment of VA benefits.

In February 1981, the appellant was informed that after review by the Army Discharge Review Board, his discharge was changed to "Under Honorable Conditions (General)."  In an affidavit within the appellant's personnel records, included presumably in support of his petition to upgrade his discharge, it was noted that while the appellant was home on leave just prior to his period of being AWOL, his family at the time was experiencing serious health problems and hardship.  The affidavit states the appellant stayed because his family "needed him."

In a May 1981 administrative decision, an adjudicator for the Phoenix RO concluded there were no compelling circumstances submitted regarding the appellant's AWOL period to warrant a granting of VA benefits for the period of service which was terminated by his other than honorable discharge on December 23, 1975.  Further, the appellant was also not eligible for VA benefits for his period of service beginning on July 27, 1967.  The adjudicator noted the appellant went on unauthorized absence on February 26, 1969, before the scheduled discharge date of the first period of service on July 25, 1969.  The appellant remained on continuous unauthorized absence until November 17, 1975.  The adjudicator noted the appellant would not have been eligible for a discharge or release under conditions other than dishonorable at the time of his scheduled discharge date of July 25, 1969 due to his continuous absence without leave.

In his July 1981 Notice of Disagreement, the appellant argued that because an Army Discharge Review Board upgraded his discharge to a general discharge under honorable conditions, this decision should remove his bar to eligibility for VA benefits.  In an October 1982 VA Form 646, the appellant's then-representative noted that there was a documented period of hardship in the appellant's family during the period in which he was AWOL.  Further, the appellant's representative noted that there were efforts to gain extension of leave without apparent success through the Red Cross.

At the time of the February 1983 Board decision, the appellant argued that the decision to bar him from VA benefits was made without an adequate understanding of his situation at the time of his AWOL period.  The Board decision notes that in testimony before the Army Discharge Review Board, the appellant stated he had discovered on his return from Vietnam that his mother was ill and that his father was unable to provide any support.  He stated that he contacted the Red Cross in order to request extension of his leave.

The final February 1983 Board decision noted that the appellant's reasons for his unauthorized absence during his active duty service "have significantly differed over the years."  The Board concluded there were not compelling circumstances warranting his extended unauthorized absence.  The Board decision notes that although the appellant was given an honorable discharge in September 1968, this was for the purpose of immediate reenlistment.  At the time, the appellant was not eligible for complete separation, and the appellant's discharge was conditional.  Since the appellant's unauthorized absence began approximately five months prior to the end of his two-year service obligation period, the Board concluded that the appellant would not have been eligible for a discharge or release under conditions other than dishonorable at the end of this initial period of service.  Thus, the Board concluded the appellant's service constituted one continuous period and his entitlement to VA benefits was determined by the character of the final termination of his period of active service in December 1975.  The Board also noted that while the appellant's military discharge was upgraded to a general discharge under honorable conditions, this action was taken by a discharge review board established under 10 U.S.C. § 1553.  As such, the determination did not remove any statutory bar to benefits set out under 38 C.F.R. § 3.12 (c).  See 38 C.F.R. § 3.12 (g).

In December 2003, the appellant submitted a claim for benefits, as well as a statement in support of his claim and Vet Center medical records.  In May 2004, the Phoenix RO denied the appellant's claim, stating that he was not eligible for VA benefits because his military service was deemed dishonorable for VA purposes.

In December 2006, the appellant again submitted a claim for benefits for a number of issues, including hypertension, Type II diabetes mellitus and erectile dysfunction.  In a March 2007 statement, the RO again notified the appellant that he was ineligible for VA benefits, and that the appellant's character of discharge was upheld by the Board in a February 1983 decision.

In September 2010, the appellant submitted his present petition indicating he was seeking VA benefits for service-connected disabilities.  The appellant asserted that there was no longer any bar to obtaining VA benefits since his discharge was upgraded.  However, in an October 2010 decision, the Phoenix RO informed the appellant that he was still ineligible for any VA benefits.

Evidence submitted since the last final February 1983 Board denial on the issue of the character of the appellant's discharge from service include numerous statements from the appellant asserting he was entitled to VA benefits because an Army review board upgraded his discharge to "under honorable conditions."  At a January 2013 Decision Review Officer hearing, the appellant, his wife, daughter and son provided testimony on the cultural underpinnings that the appellant faced at the time he decided to go AWOL during his military service.  Additionally, the appellant's attorney submitted an April 2013 letter from an individual identifying himself as a language and culture teacher which also reiterated the appellant's claims that his period of unauthorized absence during service was due to cultural pressures to take care of his aging family.  The appellant's statements and April 2013 letter from the language and culture teacher are new in that they were not of record at the time of the February 1983 Board decision.  However, these statements are essentially redundant of arguments already of record at the time of the February 1983 Board decision.  The Board finds that the additional evidence, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the appellant's claim; therefore, the appellant's claim to reopen must be denied.  

The appellant's statements and recently submitted evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

  
ORDER

New and material evidence not having been received, the application to reopen the appellant's character of discharge claim is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


